Citation Nr: 0326524	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  92-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.
 
The case returns to the Board following remands to the RO in 
October 1992, May 1996, and July 2001.  

The Board notes that, in the July 2001 remand, the Board 
referred to the RO the issue of service connection for right-
sided neurological problems due to adverse reaction to 
vaccinations administered in service, which was raised by the 
veteran in a November 1993 statements, as well as the issue 
of entitlement to an increased rating for the veteran's 
thoracic nerve disability, which was raised by the veteran's 
representative in a November 1996 statement.  There is no 
indication that the RO has acted on either claim.  The 
matters are again referred to the RO for the appropriate 
action.  

In addition, the April 2003 supplemental statement of the 
case shows that the RO also denied service connection for 
anxiety disorder.  Review of the claims folder reveals that 
the RO denied service connection for anxiety neurosis in a 
December 1976 rating decision, which it recharacterized as 
generalized anxiety disorder in its August 1990 rating 
action.  The issue addressed in the rating action appealed 
and the statement of the case is service connection for PTSD.  
Thus, the Board finds that the RO's discussion of the issue 
of service connection for anxiety disorder in the April 2003 
statement of the case is inappropriate.  See 38 C.F.R. § 
19.31(a) (2002) (supplemental statement of the case will not 
be used to announce decisions on issues not previously 
addressed in the statement of the case).  Instead, the RO 
should issue a formal rating action that addresses whether 
new and material evidence has been received to reopen the 
claim.  Such rating action must be accompanied by notice to 
the veteran and his representative of appellate rights with 
respect to that decision.  See 38 C.F.R. § 19.25.  
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has been diagnosed as having PTSD.  

3.  The veteran did not engage in combat with the enemy and 
his alleged in-service stressors are not related to combat.  

4.  There is no credible evidence corroborating the veteran's 
statements that the alleged in-service stressors actually 
occurred.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a January 2003 letter, the RO explained the 
requirements for establishing service connection, listed the 
evidence obtained for purposes of his claim, explained that 
it would take reasonable action to secure certain types of 
evidence and would assist him in obtaining private medical 
records he identified and authorized to be released, and 
asked the veteran to identify any other evidence that would 
be helpful in adjudicating his claim.  In addition, the text 
of the relevant regulations implementing the VCAA are 
included in the April 2003 supplemental statement of the 
case.  The Board is satisfied that the veteran has received 
all notice required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has obtained 
service medical records, service personnel records, VA 
treatment records, and several VA psychiatric examinations.  
38 U.S.C.A. § 5103A.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  In addition, the RO has made several attempts, 
all properly documented in the claims folder and discussed in 
more detail below, to verify the occurrence of the in-service 
stressors alleged by the veteran.  In addition, in February 
2001, the National Personnel Records Center confirmed that 
all available service medical records had been previously 
provided to the RO.  The veteran has not identified or 
authorized the release of any private medical records.  The 
Board acknowledges that VA examinations reports dated in 
December 1992 and March 2003 indicate that the veteran was 
receiving Social Security disability benefits from 
approximately 1990, although records from the Social Security 
Administration have not been obtained.  However, the veteran 
does not argue that receipt of benefits is based on PTSD.  
Moreover, as discussed below, the disposition of the appeal 
rests on verification of the alleged in-service stressors, 
which have been provided by the veteran in a November 1996 
statement.  Therefore, the Board finds no reasonable 
possibility that information in the Social Security 
Administration records would assist the veteran in 
substantiating the claim on appeal.  See generally 
38 U.S.C.A. § 5103A(a)(2).  As there is no other indication 
from the veteran or review of the claims folder that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided all required notice and assistance, the Board 
may proceed to evaluate the appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the June 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). This provision does not 
establish a presumption of service connection, but eases the 
combat veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Clyburn v. West, 
12 Vet. App. 296 (1999); Cohen v. Brown, 10 Vet. App. 
128 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that during the course of this appeal, VA 
amended the regulation concerning service connection for 
PTSD.  Generally, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).    

The previous version of 38 C.F.R. § 3.304(f) (1996), in 
pertinent part, reads as follows: Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

The amended version of the regulation, in pertinent part, 
reads as follows: Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in 
Cohen, supra).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

Because the amendments implement a court decision 
interpreting the regulation and integrate provisions from 
existing law and regulations, the Board finds that the 
amended version of 38 C.F.R. § 3.304(f) is not more favorable 
to the veteran.  In any event, the RO's April 2003 
supplemental statement of the case provided the veteran with 
the text of the amended regulation and adjudicated the claim 
thereunder.  Therefore, the Board's consideration of the 
regulation works no prejudice to the veteran.  Bernard, 4 
Vet. App. at 392-94.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Review of the record shows that the veteran has been 
diagnosed as having PTSD apparently related to in-service 
stressors.  Specifically, the report of the February 1991 VA 
psychiatric examination diagnoses the veteran as having PTSD.  
During the examination, the veteran described experiencing 
traumatic events in service in Vietnam.  There was no 
indication of a pre- or post-service stressor to which the 
diagnosis of PTSD could be attributed.  However, the Board 
observes that this diagnosis is not consistent.  Additional 
diagnoses of record include anxiety neurosis and anxiety 
disorder, as well as dysthymia and organic mental disorder 
not otherwise specified.  A possible diagnosis of 
schizophrenia is also noted.  The Board observes that the 
March 2003 VA psychiatric examiner, who reviewed the claims 
folder and prior VA examination reports, specifically found 
that the diagnostic criteria for PTSD were not met.  Assuming 
arguendo that the diagnosis of PTSD is sufficient, the 
remaining question before the Board is whether the alleged 
in-service stressors actually occurred.  

Initially, the Board finds that the veteran did not engage in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998) (Board must make a specific finding as to whether the 
veteran engaged in combat).  Service personnel records show 
service in the U.S. Army in Vietnam from November 1968 to 
June 1970.  The veteran's principal duty during this time was 
Strategic MW Systems Repairman.  His principal duty prior to 
service in Vietnam was designated as wave radio repairman.  
Although service personnel records indicate participation in 
campaigns designated as Vietnam Counteroffensive Phase VI, 
Tet 69/Counteroffensive, and 11th Campaign, the veteran has 
not received a medal or badge suggesting any combat 
participation, such as Purple Heart, Combat Infantryman 
Badge, or other similar citation.  The certificate showing 
his award of the Army Commendation Medal reflects recognition 
for meritorious service only.  In addition, service medical 
records are negative for any report or treatment of injury 
that is indicative of in-service trauma.  In fact, the 
veteran does not assert that he directly engaged in combat 
with the enemy.  Moreover, the Board emphasizes that the 
veteran's alleged in-service stressors, discussed in detail 
below, are not related to combat.  Thus, the veteran is not a 
combat veteran with alleged stressors related to that combat 
experience.  Therefore, the presumptions afforded a combat 
veteran are not for application in this instance.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d) and (f).

Accordingly, the Board must find credible evidence that 
corroborates the veteran's assertions that the alleged in-
service stressors actually occurred.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The Board 
emphasizes that after-the-fact medical nexus evidence that 
relates PTSD to service cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.   Although the veteran generally describes 
experiencing trauma of "scary situations" in service, he 
offers only two specific stressors that are not related to 
combat.  In particular, in a November 1996 statement, the 
veteran, through his representative, described being ambushed 
in April 1968 while riding in a rickshaw on a street in 
Saigon and being interrogated in connection with the murder 
of a Vietnamese civilian.  

Responses dated in January 1999 and August 2001 from the U.S. 
Army Crime Records Center indicate that there was no record 
of any investigation of the veteran in connection with the 
murder of a Vietnamese civilian.  In May 2002 and January 
2003, the RO provided the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) with the veteran's 
relevant service information and the stressor information 
provided by the veteran.  The February 2003 reply indicates 
that there was no record of the alleged ambush incident in 
Saigon.  It also notes that during April 1968, the date of 
the incident provided by the veteran, records showed that he 
was stationed in New Jersey.  The reply also states that 
there was no record of any criminal investigation of the 
veteran.  Thus, there is no credible evidence that either 
alleged in-service stressor actually occurred.  

In summary, the Board finds that, although there is a 
diagnosis of PTSD related to in-service stressors described 
by the veteran, there is no credible supporting evidence that 
the claimed in-service stressors actually occurred.  
38 C.F.R. 
§ 3.304(f).  On this point, the evidence is not so evenly 
balance to as to require resolution of doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.  The appeal is denied.  
          

ORDER

Service connection for PTSD is denied. 




	                     
______________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



